Citation Nr: 1741637	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  17-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, to include actinic keratoses, squamous cell carcinoma, and solar elastosis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from January 1955 to November 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his skin conditions, which the record shows to be actinic keratosis, solar elastosis, and squamous cell cancer have been caused by his sun exposure during service.  

The evidence includes medical opinions which are favorable to the claim, and one that is not favorable.  The opinion unfavorable to the Veteran's claim (the September 2014 VA medical opinion) has a diminished probative value primarily because it only appears to address actinic keratosis.  

The favorable opinions likewise have defects.  One from Dr. Craig Brown, dated in October 2013, appears to only address actinic keratosis.  The others, a January 2015 letter from Dr. W. Larsen, and an April 2017 opinion from a physician's assistant, Mr. J. Welch, (endorsed by a physician in the practice, Dr. B. Rydzik), essentially identify sun exposure during service as the cause of the Veteran's claimed disabilities.  (For his part, Dr. Brown also attributes the Veteran's actinic keratosis to in-service sun exposure.)  Apart from Dr. Larsen who acknowledged the Veteran's sun exposure in childhood, notably unmentioned in these opinions are the nearly 2 decades of the Veteran's life prior to service, and the nearly 5 decades thereafter, during which he, like everybody else alive at the time, would have experienced sun exposure, all of which appears to have occurred before the presentation of the Veteran claimed disabilities.  The failure to address the sun exposure the Veteran would have experienced throughout the majority of his life, and lack of any discussion of the method by which the exposure is measured as may result in a particular outcome requires further clarification.  

Any additional records of relevant treatment the Veteran wishes to be considered also should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any additional records of relevant treatment he would like considered in connection with his claim, which records should be sought.  

2. Schedule the Veteran for an examination by an individual with appropriate expertise to ultimately obtain an opinion that addresses whether any current skin disability, including actinic keratosis, squamous cell carcinoma, and solar elastosis, was at least as likely as not caused by the Veteran's sun exposure between January 1955 and November 1958, (his period of active duty).  A full explanation for the conclusion reached should be provided.  This should include a discussion of the opinions already of record, (Dr. Brow, Dr. Larsen, and Mr. Welch), the sun exposure the Veteran would have experienced both during service, and other than during service, any standards of measuring sun exposure the medical community may use in considering this problem, and/or any other appropriate information.  

3. Thereafter, the claim should be readjudicated, and if it remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  After an appropriate amount of time has been given to respond, the case should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






Department of Veterans Affairs


